Exhibit 99 INFORMATION . For Immediate Release July 16, 2009 Contact: 513.271.3700 John A. Kraeutler, CEO Melissa A. Lueke, VP, CFO MERIDIAN BIOSCIENCE REPORTS RECORD SALES AND OPERATING RESULTS, DECLARES REGULAR CASH DIVIDEND, REAFFIRMS FISCAL 2009 GUIDANCE, AND COMMENTS ON TIMING OF FISCAL 2010 GUIDANCE Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record quarterly and nine-month salesof $38.2 million and $105.8 million, respectively, increases of 16% and 3% over the same periods of the prior fiscal year; · reported record quarterly and nine-month operating income of $12.5 million and $35.7 million, respectively,increases of 14% and 8% over the same periods of the prior fiscal year; · reported quarterly earnings and diluted earnings per share of $8.5 million and $0.21, respectively, increases of 10% and 11% compared with the same periods of the prior fiscal year, and an earnings record, excluding a tax benefit recognized in the third quarter of fiscal 2007 that did not recur; · reported record nine-month earnings and diluted earnings per share of $23.8 million and $0.58, respectively, increases of 6% and 5% compared with the same periods of the prior fiscal year; · declared the regular quarterly cash dividend of $0.17 per share (indicated annual rate of $0.68 per share), 21% higher than the regular quarterly rate of fiscal 2008; · reaffirmed its guidance of net sales between $140 million and $144 million and per share-diluted earnings between $0.77 and $0.81 for the fiscal year ending September 30, 2009; and · stated its initial 2010 guidance will be provided mid-September of 2009. FINANCIAL HIGHLIGHTS In Thousands, Except per Share Data Three Months June 30, Nine Months June 30, 2009 2008 Change 2009 2008 Change Net sales $ 38,240 $ 33,068 16 % $ 105,813 $ 103,164 3% Operating income 12,531 10,999 14 % 35,694 32,930 8% Net earnings 8,502 7,763 10 % 23,829 22,518 6% Diluted earnings per share $ 0.21 $ 0.19 11 % $ 0.58 $ 0.55 5% Cash and short-term investments $ 53,426 $ 47,050 Working capital 90,354 79,921 Long-term debt obligations - - Shareholders’ equity 135,008 124,374 Total assets 148,370 141,230 THIRD QUARTER AND NINE-MONTH RESULTS Net sales for the third fiscal quarter ended June 30, 2009, were $38.2 million as compared to $33.1 million for the same period of the prior fiscal year, an increase of 16%.Net earnings for the third quarter of fiscal 2009 were $8.5 million, or $0.21 per diluted share, increases of 10% and 11%, respectively, over the corresponding periods of fiscal 2008.Diluted common shares outstanding for the third quarter of fiscal 2009 and 2008 were 41,191,000 and 41,050,000, respectively, an increase of 0.3% due primarily to stock option exercises. Net sales for the nine months ended June 30, 2009, were $105.8 million as compared to $103.2 million for the same period of the prior fiscal year, an increase of 3%.Net earnings for the nine months ended June 30, 2009, were $23.8, or $0.58 per diluted share, increases of 6% and 5%, respectively, over the corresponding periods of fiscal 2008.Diluted common shares outstanding for the first nine months of fiscal 2009 and 2008 were 41,121,000 and 41,018,000, respectively, an increase of 0.3% due primarily to stock option exercises. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.17 per share for the third quarter ended June 30, 2009.The record date is July 27, 2009 and the dividend is payable August 7, 2009. The annual indicated cash dividend rate for fiscal 2009 is $0.68 per share, an increase of 21% over the fiscal 2008 rate of $0.56 per share. FISCAL 2009 GUIDANCE REAFFIRMED For the fiscal year ending September 30, 2009, management expects net sales to be in the range of $140 million to $144 million and per share diluted earnings to be between $0.77 and $0.81.The sales and earnings guidance provided in this press release does not include the impact of any acquisitions the Company might complete during fiscal 2009. FINANCIAL CONDITION The Company’s financial condition is sound.At June 30, 2009, current assets were $102.6 million compared to current liabilities of $12.2 million thereby producing working capital of $90.4 million and a current ratio of 8.4. Cash and short-term investments on hand were $53.4 million. The Company had 100% borrowing capacity under its $30 million commercial bank credit facility. The Company has no long-term debt obligations. UNAUDITED OPERATING RESULTS In Thousands, Except per Share Data The following table sets forth the unaudited comparative operating results of Meridian Bioscience for the interim periods of fiscal 2009 and fiscal Three Months June 30, Nine Months June 30, 2009 2008 2009 2008 Net sales $ 38,240 $ 33,068 $ 105,813 $ 103,164 Cost of goods sold 14,917 11,781 38,172 39,010 Gross profit 23,323 21,287 67,641 64,154 Operating expenses Research and development 1,958 1,322 6,361 4,372 Sales and marketing 4,509 4,459 13,451 13,697 General and administrative 4,325 4,507 12,135 13,155 Total operating expenses 10,792 10,288 31,947 31,224 Operating income 12,531 10,999 35,694 32,930 Other income (expense), net 183 480 457 1,304 Income before income taxes 12,714 11,479 36,151 34,234 Income tax provision 4,212 3,716 12,322 11,716 Net earnings $ 8,502 $ 7,763 $ 23,829 $ 22,518 Net earnings per basic common share $ 0.21 $ 0.19 $ 0.59 $ 0.56 Basic common shares outstanding 40,500 40,150 40,372 40,043 Net earnings per diluted common share $ 0.21 $ 0.19 $ 0.58 $ 0.55 Diluted common shares outstanding 41,191 41,050 41,121 41,018 SEGMENT DATA In Thousands The following table sets forth the unaudited operating segment data for the interim periods in fiscal 2009 and fiscal 2008. Three Months June 30, Nine Months June 30, 2009 2008 2009 2008 Net sales (third-party) U.S. Diagnostics $ 24,765 $ 19,406 $ 69,711 $ 64,878 European Diagnostics 7,018 8,016 19,288 21,709 Life Science 6,457 5,646 16,814 16,577 $ 38,240 $ 33,068 $ 105,813 $ 103,164 Operating Income U.S. Diagnostics $ 10,218 $ 8,890 $ 28,893 $ 26,669 European Diagnostics 1,390 1,720 3,495 4,470 Life Science 1,035 774 3,257 2,117 Eliminations (112 ) (385 ) 49 (326 ) $ 12,531 $ 10,999 $ 35,694 $ 32,930 COMPANY COMMENTS John A.
